                                           Case 5:20-cv-07532-BLF Document 10 Filed 02/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ROBERT E. EBERTOWSKI,                           Case No. 20-07532 BLF (PR)
                                  11
                                                            Plaintiff,                   JUDGMENT
                                  12
Northern District of California




                                                    v.
 United States District Court




                                  13

                                  14     RON BLOOM, Warden,
                                  15                       Defendant.
                                  16

                                  17

                                  18            Plaintiff’s request for voluntary dismissal of this action has been granted. Judgment
                                  19   is entered accordingly.
                                  20            The Clerk shall close the file.
                                  21            IT IS SO ORDERED.
                                  22   Dated: __February 11, 2021__                      ________________________
                                                                                         BETH LABSON FREEMAN
                                  23
                                                                                         United States District Judge
                                  24

                                  25
                                       Judgment
                                       P:\PRO-SE\BLF\CR.20\07532Ebertowski_jud
                                  26

                                  27

                                  28
